Exhibit 10.02
(LOGO) [f56658f5665801.gif]
September 21, 2010
Dear Geoff,
On behalf of Cadence Design Systems, Inc. (“Cadence”), I am pleased to offer you
the position of Senior Vice President and Chief Financial Officer, reporting to
me. Your compensation will include an annualized base salary of $350,000. As a
Senior Vice President, you will be eligible to earn an incentive bonus targeted
at 75% of your annualized base salary upon achievement of corporate and
individual performance goals in accordance with the terms of Cadence’s annual
Executive Key Contributor Bonus Plan. In addition, you will be issued an option
to purchase 200,000 shares of Cadence Design Systems Common Stock and issued an
Incentive Stock Award of 40,000 shares of Cadence Common Stock, subject to
approval of each by the Compensation Committee of the Board of Directors.
Cadence offers a comprehensive Employee Benefits package including a 401(k) plan
and a non-qualified deferred compensation plan (“NQDC”) for executives. We also
provide a wide variety of health and welfare benefits. Under this plan, you will
be able to choose from several different options in each benefit area including
Medical, Dental, Vision, Life and Disability Insurance. Additional details on
all of these benefits can be found in your “Benefits Year-Round User Guide” and
will be discussed in depth at your New Employee Orientation.
Please understand that Cadence is an at-will employer as described in the
attached “Employment Terms,” and that this offer is contingent upon successfully
passing of the Cadence background verification and upon your execution of the
Employee Proprietary Information and Inventions Agreement.
Offers of employment remain open for a short period of time; unless otherwise
notified, this offer will expire on September 24, 2010.
Geoff, I am very excited to have you join my Executive Management Team and for
you to help drive the Company’s success.
Sincerely,
/s/ Lip-Bu Tan
Lip-Bu Tan
President & Chief Executive Officer
Cadence Design Systems, Inc. 2655 Seely Avenue            San Jose, CA 95134
Phone: 408-943-1234 World Wide Web: www.cadence.com

 